ENGEL, Circuit Judge,
concurring.
If Raymond Earl Durr’s only connection with the forfeited property were that of a naked title holder whose deed was recorded after the execution of the search warrants, I might agree with the trial judge’s determination that he lacked standing to contest the forfeiture. The record before us, however, shows much more than that, as Judge Martin’s opinion recites. Raymond Durr clearly sets forth the physical possession of the premises by his niece, Anita Durr, and the relationship between them and Israel, and I find it capable of at least prima facie belief because it makes sense. Parties close to one another often make similar conveyances with an intent to govern their relationship with the property. Here Anita was the mother of two of Israel’s children, and she and they needed a home. It was at least asserted, and some evidence seems to support the assertion, that Anita was not very financially responsible. Israel would have a legal obligation to provide for his two children. Given his impending marriage to someone else, it is not illogical that he would wish to assure them a roof over their heads by executing a deed to Anita’s uncle, who could then exercise some degree of financial responsibility on her behalf.
Of course, these assertions may or may not prove at trial to be true, but the allegations have a sufficient ring of truth to persuade me that this case presents far more than a merely formal transfer of title to avoid forfeiture. I agree with Justice Douglas that “ ‘Generalizations about standing to sue are largely worthless as such,’ Data Processing Serv. v. Camp, 397 U.S. 150, 151, 90 S.Ct. 827, 829, 25 L.Ed.2d 184 (1969), and with Judge Tamm that standing to sue is ‘one of the most amorphous concepts in the entire domain of the public law.’ Scanwell Laboratories, Inc. v. Shaffer, 137 U.S.App.D.C. 371, 424 F.2d 859, 861 (1970).” Fridrich v. Bradford, 542 F.2d 307, 315 (6th Cir.1976) (n.21). Taking instead a practical, realistic view of standing, it seems to me that the relationships of these parties to the land is such that the uncle deserves at least the right to contest the forfeiture. I therefore concur.